     Case 2:19-cv-00658-KJM-KJN Document 88 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GLENN O'CONNOR,                                        Case No. 2:19-cv-00658 KJM KJN
12
                                             Plaintiff, ORDER
13
                    v.
14

15   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
16   REHABILITATION, et al.,
17                                        Defendants.
18

19         Pending before the Court is Defendants’ motion to modify the Discovery and Scheduling
20   Order. Good cause appearing, IT IS HEREBY ORDERED that Defendants’ motion to modify
21   the Discovery and Scheduling Order (ECF No. 87) is GRANTED. The July 22, 2021 dispositive
22   motion deadline is vacated and reset to thirty days after the court rules on plaintiff’s motions to
23   compel (ECF Nos. 77, 78).
24   Dated: July 26, 2021
25

26

27
     Ocon658.eot(dis)
28
                                                        1
                                                                    [Proposed] Order (2:19-cv-00658 KJM KJN)
